Citation Nr: 0109938	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-09 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
obsessive/compulsive disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his brother-in-law


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel

INTRODUCTION

The veteran had active service from March 1976 until December 
1976.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin (RO), which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary to an equitable 
disposition of this claim has been obtained.

2.  In an unappealed March 1993 rating decision, the RO 
denied service connection for obsessive/compulsive disorder.

3.  The evidence associated with the claims file subsequent 
to the RO's March 1993 rating decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  The personality disorder diagnosed during service is not 
a disability for VA compensation purposes.

5.  The veteran's psychiatric disorder, diagnosed as 
depression and obsessive/compulsive disorder, clearly and 
unmistakably preexisted his period of active service.

6.  The veteran's preexisting depression and 
obsessive/compulsive disorder did not worsen or increase in 
severity during active service.



CONCLUSION OF LAW

1.  The RO's March 1993 decision denying entitlement to 
service connection for obsessive/compulsive disorder is 
final.  38 U.S.C.A. §§ 5108, 7105(West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).

2.  The evidence received subsequent to the RO's March 1993 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for depression 
and obsessive/compulsive disorder have been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  Preexisting depression and obsessive/compulsive disorder 
was not aggravated during service.  38 U.S.C.A. §§ 1131, 
1132, 1153 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by current law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096,__(2000).  In this regard, the Board notes 
that the veteran's service medical records were obtained and 
the veteran was afforded VA examinations.  The veteran has 
submitted private treatment records and VA treatment records 
have been obtained.  The veteran was afforded a hearing 
before the RO in May of 2000.  Upon denial of the claim, the 
veteran was furnished a Statement of the Case in March 2000, 
which informed him of the reason his claim was denied and 
that evidence of objective worsening of a pre-existing 
condition was necessary in order to establish service 
connection by aggravation.  Finally, the Board is unaware of 
any additional relevant records identified by the veteran 
that need to be obtained and associated with the claims file.  
Therefore, the Board concludes that the VA has met its 
statutory duty to assist and the case is ready for appellate 
review.  

The veteran requests that the Board reopen his claim of 
entitlement to service connection for depression and 
obsessive/compulsive disorder on the basis that he has 
submitted new and material evidence not only sufficient to 
reopen his claim, but also sufficient to grant service 
connection.  The Board observes that the veteran's claim of 
entitlement to service connection was first considered and 
denied in March 1993.  The veteran's claim was originally 
denied on the basis that his obsessive/compulsive disorder 
pre-existed service and was not aggravated beyond normal 
progress during service.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See38 U.S.C.A. § 7105 (c).  Once an RO's decision becomes 
final, absent submission of new and material evidence, the 
claim may not be reopened or readjudicated by the VA.  See 
38 U.S.C.A. § 5108.  In this case, the veteran did not file a 
NOD after the RO's March 1993 rating decision.  Therefore, 
the RO's March 1993 rating decision is final and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2000).  However, if new and material evidence is 
presented or secured with regard to a claim that was 
disallowed, the VA must reopen the claim and review the 
former disposition of the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.102, 3.156.

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-219 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  See 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new 
and material evidence had been presented, the claim was 
reopened and considered based upon all of the evidence of 
record, to determine whether it was well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if 
the claim was well grounded, the VA had a duty to assist in 
the development of the claim under 38 U.S.C.A. § 5107, and 
then readjudicate the claim on the merits on the basis of all 
evidence of record.  See Winters v. West 12 Vet. App. 203, 
206 (1999) (en banc), overruled on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

However, recent legislation significantly impacted the "new 
and material" analysis, as well as claims for service 
connection in general.  On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000), which removed the 
requirement that a veteran submit a well-grounded claim.  
Consequently, the second step referred to above is no longer 
applicable.

Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), 
using a different analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tends to prove, or actually proves an 
issue."  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new" and not of 
record when the last final decision denying the claim was 
made.  See Struk v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim." See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of these tests are satisfied, the claim must 
be reopened.  

The March 1993 rating decision that denied service connection 
for obsessive/compulsive disorder did so on the grounds that 
the disorder pre-existed service and was not aggravated 
beyond normal progression while the veteran was in service.  
In reaching its decision, the RO considered evidence from 
several sources.  Service medical records dated in 1976 note 
that the veteran was not understanding simple instructions 
and in his spare time was exercising to the point of physical 
injury.  The veteran stated he was homesick and unhappy in 
the service.  He was diagnosed with immature personality and 
discharged from service.  

Records dated in January 1974 from the veteran's admission to 
St. Joseph's hospital note he was highly perfectionist and 
had passive/aggressive personality traits.  He was diagnosed 
with an anxiety reaction and after discharge from the 
hospital, continued outpatient therapy was recommended.  
Records from Shell Lake Clinic show a history of treatment 
from the years 1960 to 1989, but only a 1983 entry addresses 
a psychiatric disorder.  The 1983 entry states veteran was to 
be hospitalized and medicated for depression, which began 
upon the death of the veteran's wife in late 1982.  Records 
from the Northern Pines Unified services Center show 
treatment notes from June to November 1989 indicate a 
diagnosis of depression and severe obsessive/compulsive 
disorder.  Intake examination records at Northern Pines 
reflect that the examining staff psychiatrist determined that 
the first episode the veteran had involving 
obsessive/compulsive symptoms occurred when the veteran was 
in the ninth grade, and the first hospitalization for 
depression occurred when the veteran was 17 years old.

Additional evidence has been added to the claims file since 
the March 1993 denial.  Records dated in January 1990 from 
psychiatrist Kenneth Kuhn, M.D., of the University of 
Minnesota Hospital and Clinic, detail the veteran's 
psychiatric history and current status during an examination 
resulting from the veteran's desire to admit himself into the 
hospital for his continued mental well-being.  VA records 
detail the veteran's treatment for obsessive/compulsive 
disorder between 1992 and 1999.  A March 1995 letter from 
James Quenan, M.D., outlines the veteran's psychiatric 
history and opines that the veteran suffers from chronic 
depressive disorder with obsessive/compulsive elements.  None 
of these records address whether an event in service may have 
aggravated the veteran's depression and obsessive/compulsive 
disorder.

Also associated with the claims file since the March 1993 
denial is September 1999 correspondence, from James Quenan, 
M.D., of the Shell Lake Clinic.  In this correspondence, Dr. 
Quenan stated that it is his medical opinion that the veteran 
suffered from obsessive/compulsive disorder as early as 1971.  
However, Dr. Quenan also believes that while stationed in 
Germany, the veteran's obsessive/compulsive disorder was 
aggravated to the point where he could no longer function in 
the military framework.  Dr. Quenan stated that he believes 
there is no question that this was an exacerbation of his 
obsessive/compulsive disorder.  Dr. Quenan noted that the 
obsessive/compulsive disorder symptoms persisted to the point 
where the veteran was diagnosed with "immature personality" 
and discharged in 1976. 

In November of 1999, the veteran underwent a VA examination.  
The examiner stated that while the veteran's symptoms met 
criteria for depression and obsessive/compulsive disorder, 
the veteran's waxing and waning symptoms over the years 
followed a normal course that had started at age 14.  The 
examiner found no clear evidence of a specific stressor that 
might have sent him into an episode. The examiner stated that 
since the veteran did not start taking psychiatric 
medications for his obsessive/compulsive disorder until 1983, 
the lack of medication is more likely to be responsible for 
his exacerbation of symptoms than any service-related 
incident.  The diagnosis following the examination was major 
depression and obsessive/compulsive disorder

Less than a week later, a different VA examiner examined the 
veteran.  This examiner also diagnosed the veteran with major 
depression and obsessive/compulsive disorder.  However, the 
examiner found that when the veteran was under pressure, he 
became depressed.  The examiner found this happened before 
the veteran entered service, while he was in service, and 
after he separated from service.  The examiner noted that 
after the veteran got out of service, he went to school and 
made the Dean's list, and that he did better in school after 
service than he did when he was in school prior to service.  
The examiner stated it was therefore hard to see how the 
service had anything to do with the normal course of the 
veteran's problem.  The examiner stated it did not appear 
that the veteran's service aggravated his already existing 
condition.

Based on the foregoing evidence, the Board need only examine 
the September 1999 letter from Dr. Quenan in order to find in 
the veteran's favor on the narrow issue of whether new and 
material evidence sufficient to reopen the claim has been 
presented.  The letter from Dr. Quenan provides medical 
evidence which states that the veteran's obsessive/compulsive 
disorder was aggravated while in service.  This evidence is 
new, as it provides the first medical opinion stating that 
the veteran's pre-existing obsessive/compulsive disorder was 
aggravated during service.  It is material because medical 
proof of aggravation during service was missing at the time 
of the March 1993 rating decision.  Thus, the Board finds 
that this new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  Accordingly, the Board finds that 
the veteran's claim should be reopened, as the veteran has 
submitted new and material evidence. 

The Board must now consider the veteran's reopened claim on 
the merits.  A veteran is entitled to service connection for 
a disability resulting from disease or injury incurred in or 
aggravated in the line of duty while in active service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  The mere fact 
of an in-service disease or injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, after having determined the 
presence of a preexisting condition, the Board must determine 
whether there has been any measurable worsening of the 
disability during service and whether this worsening 
constitutes an increase in disability.  See Hensley v. Brown, 
5 Vet. App. 155, 163 (1993).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance.  See 38 U.S.C.A. § 1132.  According to 38 C.F.R. 
§ 3.304(b), the term "noted" denotes only such conditions 
that are recorded in examination reports.  The existence of 
conditions prior to service reported by the veteran as 
medical history does not constitute a notation of such 
conditions, but it will be considered together with all the 
other material evidence in question as to commencement of the 
disease of disability.  See 38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed pre-service 
should be "based on thorough analysis of evidentiary showing 
and careful correlation of all material facts, with due 
regard to . . . manifestations, clinical course, and 
character of the particular injury or disease or residuals 
thereof.  Id. 

After reviewing the aforementioned evidence, the Board finds 
ample evidence exists which both demonstrates that the 
veteran's depression and obsessive/compulsive disorder 
preexisted his active service in March 1976, and rebuts the 
presumption of soundness.  Records from Northern Pines 
indicate that the veteran had his first episode involving 
obsessive/compulsive symptoms in the ninth grade.  Records 
dated in 1974 from St. Joseph's hospital indicate the 
veteran's first hospitalization for depression occurred at 
age 17, before he entered active service.  The veteran listed 
in his service entrance examination medical history that he 
had been seen at Marshfield Clinic for nervousness.  In an 
examination just prior to the veteran's discharge of December 
1976, the veteran again relates a history of being treated at 
health care facilities in 1971 for anxiety and 1974 for 
nervousness.  Both the VA examiners who examined the veteran 
find the beginning of his depressive and obsessive/compulsive 
symptoms appearing when the veteran was approximately 
fourteen years old.  Additionally, the veteran admitted to 
the examiner that he had obsessive/compulsive disorder upon 
entering service, but the veteran said he didn't feel it 
interfered with his functioning.  Based on this evidence, the 
Board finds that the veteran's depression and 
obsessive/compulsive disorder preexisted service and the 
presumption of soundness is rebutted with respect to the 
veteran's psychiatric disorder.

Having found that the veteran's depression and 
obsessive/compulsive disorder preexisted service, the Board 
also finds persuasive evidence that the preexisting disorder 
was not aggravated during in service.  The veteran's service 
medical records lend no support to the contention that his 
depression and obsessive/compulsive disorder were aggravated 
in service.  First, those records show no treatment for 
depression or obsessive/compulsive disorder during service.  
Second, service medical records show the veteran's behavior, 
combined with his statements of being homesick and wanting a 
discharge, led to being diagnosed as and discharged for an 
"immature personality," which is not a disability for VA 
compensation purposes.  See 38 C.F.R. § 3.303(c).  

Though the veteran presented a significant amount of new 
evidence since the March 1993 rating decision, no 
psychiatrist opined that the veteran's preexisting depression 
and obsessive/compulsive disorder was aggravated during 
service.  The sole medical opinion the veteran advances which 
does make this claim comes from Dr. Quenan, who is listed on 
his letterhead as a surgeon at the Shelby Lake Clinic.  
Conversely, two different VA examiners specializing in 
psychiatry conducted examinations of the veteran and neither 
of these examiners concluded that the veteran's depression 
and obsessive/compulsive disorder was aggravated during 
service.  In presenting their rationales, the examiners 
reviewed all records associated with the veteran's claims 
file and made several observations that impress the Board.  
Though the veteran separated from service in 1976, it was not 
until 1981 that he had his next inpatient experience.  
Moreover, upon the veteran's separation from service, the 
veteran entered school and made the Dean's List, performing 
better in school than he did pre-service.  Additionally, the 
Board notes that the veteran was not on any psychiatric 
medications while he was in service.  This evidence convinces 
the Board that the there was no chronic worsening or increase 
in the severity of veteran did not aggravate his preexisting 
depression and obsessive/compulsive disorder during service.

In reaching its decision, the Board finds the opinions of the 
two VA psychiatric specialists more persuasive than that of 
Dr. Quenan, a surgeon.  Additionally, though unproven, the 
Board allows that veteran's erratic behavior during service 
may well have been an episode of his obsessive/compulsive 
disorder.  If, arguendo, the veteran's obsessive/compulsive 
disorder was the cause of the veteran's behavior, the Board 
finds it stemmed from factors which include the veteran not 
being satisfied in his service duty or in service, being 
unhappy about his recent transfer to Germany, being homesick, 
desiring to leave active service, and not being on 
psychiatric medications for his obsessive/compulsive 
disorder.  The Board also finds that if the veteran did 
suffer an obsessive/compulsive episode during service, it was 
of a temporary nature and did not act to aggravate or 
permanently worsen the veteran's preexisting 
obsessive/compulsive disorder.  The Board considers these 
findings to be consistent with the veteran's disorder, the 
circumstances of the case, and the VA examiners' findings and 
rationales of those findings.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim of service connection for depression and 
obsessive/compulsive disorder.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are 
inapplicable, and the appeal is denied.





ORDER

New and material evidence having been submitted, the claim 
for service connection for obsessive/compulsive disorder is 
reopened.

Service connection for depression and obsessive/compulsive 
disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

